Citation Nr: 0026756	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  94-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
nose fracture above the 10 percent assigned for the period 
from November 9, 1993 to April 2, 1995.

2.  Entitlement to a current increased (compensable) 
evaluation for residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 1975 to 
February 1976, and active military service from November 1976 
to June 1979.

The veteran submitted a claim in November 1993 wherein he 
alleged that his residuals of a nose fracture had increased 
in severity.  The appeal arises from the January 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, denying an 
increased (compensable) rating for residuals of a nose 
fracture. 

The Board notes that by a prior decision in February 1993, in 
pertinent part, the Board denied an increased (compensable) 
rating for residuals of a nose fracture.

By a November 1999 decision, the RO granted a 10 percent 
rating for residuals of a nose fracture for the period from 
November 9, 1993 through April 2, 1995, and denied an 
increased (compensable) rating for the period beginning April 
3, 1995.  

According to a November 1999 Supplemental Statement of the 
Case, the veteran had an RO hearing before a hearing officer 
in August 1999.  However, a transcript of this hearing could 
not be prepared due to technical problems with the recording 
machine tape.  

In the course of appeal the veteran testified at a hearing 
before the undersigned Board member in Washington, D.C., in 
June 2000.  A transcript of that hearing is included in the 
claims folder.  At the hearing the veteran submitted an 
October 1989 VA report of X-rays of the low back.  While the 
veteran submitted a signed June 2000 waiver of RO review of 
this additional evidence prior to Board adjudication, and 
while the waiver was noted by the veteran's representative at 
the June 2000 Board hearing, the Board notes that the waiver 
is of no import for two reasons.  First, the submitted 
evidence is irrelevant to present appeal.  Second, the 
submitted evidence is duplicative of evidence already within 
the claims folder. 

The Board notes that while the veteran had perfected an 
appeal of a claim for service connection for a cardiac 
disorder, the veteran withdrew his appeal as to that issue at 
the Board hearing in Washington, D.C., in June 2000.  
Accordingly, that claim is no longer for consideration by the 
Board.  

At the Board hearing on June 21, 2000 and in a statement 
indicated to have been received by the Board on the following 
day, the veteran claimed entitlement to service connection 
for a left knee disability and a back disability, and 
entitlement to secondary service connection for rhinitis and 
sinusitis.  The rhinitis and sinusitis were claimed as 
secondary to the veteran's service-connected residuals of a 
nose fracture.  These claims have not been addressed by the 
RO and are thus not properly developed for appellate 
consideration.  They are accordingly referred to the RO for 
appropriate action.  


REMAND

In a March 1994 report of VA hospitalization it was noted 
that the veteran was in receipt of Supplemental Security 
Income.  This may indicate that the veteran is in receipt of 
Social Security Administration benefits on the basis of 
disability.   The Board notes that the medical records 
supporting such a Social Security determination are not of 
record.  Social Security Administration disability 
determinations are relevant to the issues currently on 
appeal, and the Department of Veterans Affairs duty to assist 
includes seeking to obtain these records.  Murincsak v. 
Derwinski, 2 Vet.App. 363, 370, 372 (1992).

The veteran was hospitalized for one day in April 1995, when 
a septoplasty was performed.  Post-operative diagnoses 
included nasal obstruction and deviated septum.  

Three weeks post operatively in April 1995 the veteran 
received VA outpatient treatment for complaints of nasal 
congestion.  Upon examination there was nasal congestion due 
to allergies and sinusitis, but airways were improved 
compared to pre-operative findings.  The examiner assessed 
that the condition was stable post septoplasty.  In VA 
outpatient treatments in March and April 1995, the veteran 
also complained of frontal headaches.  However, treating 
examiners did not associate these headaches with the 
veteran's nose disorder.  

At a June 2000 hearing before the undersigned Board member in 
Washington, D.C., the veteran testified that a septoplasty 
was performed in April 1995, and that his symptoms had 
worsened since that surgery.  He testified that he had two 
prior surgeries at the Martinsburg, West Virginia VA facility 
to drain his sinuses, but this did not help his deviated 
nasal septum.  He testified that currently he had three 
different kinds of headaches, and also had shortness of 
breath, lightheadedness, blurred vision, and constant pain in 
the nasal area extending around the eyes and on the side of 
the head.  He testified that he had pain at the site of the 
nose fracture, adding that it hurt whether or not it was 
touched.  He added that he also had blurred vision and 
dizziness.  He testified to taking three medications, 
including medication for migraine headaches, a spray, and 
Tylenol.  He also testified that he took Motrin daily.  He 
testified that he went for treatment at the Woodland Avenue 
VA facility twice per month or more frequently.  He testified 
that he since his surgery he has had frequent infections and 
he took antibiotics three to four times per year.  He further 
testified that he had rhinitis or sinusitis, and that he had 
crusty discharge when blowing his nose.  He testified that he 
had a runny nose.  He further testified that he was 
constantly awakened at night because he felt like something 
was smothering him.  The veteran emphasized that his history 
of alcohol and drug use had nothing to do with his current 
claim.  At the hearing, the veteran's representative 
contended that the veteran's daily pain due to his residuals 
of a nose fracture caused functional impairment.  

The veteran has, in effect, in part, claimed entitlement to 
an increased evaluation above the 10 percent rating assigned 
for his residuals of fracture of the nose, consisting of a 
deviated nasal septum, for the period from November 9, 1993 
through April 2, 1995.  This is because the maximum schedular 
rating for a deviated nasal septum is 10 percent.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).  Inasmuch as the veteran 
was in receipt of the maximum schedular evaluation for a 
deviated nasal septum, the issue of his entitlement to a 
higher rating for this period will need to be adjudicated by 
the RO on an extraschedular basis, pursuant to the provisions 
of 38 C.F.R. § 3.321 (b) (1999).  Bagwell v. Brown, 
9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88, 94 
(1996).  The regulatory criteria for extraschedular 
consideration are as follows:

The governing norm in these exceptional 
cases is: A finding that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (1999).  A deviated nasal septum is 
rated under Diagnostic Code 6502.  Under that code, where 
traumatic deviated nasal septum is manifested by 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, a 10 percent disability rating is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  
Upon VA examination, both the schedular and the 
extraschedular criteria must be addressed by the VA examiner.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his residuals of a 
nose fracture since July 1995, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder. 

2.  The RO should also obtain the 
medical records underlying the veteran's 
award of any supplemental security 
income by the Social Security 
Administration.  Any such records 
obtained should be associated with the 
claims folder.

3. The veteran should be afforded a VA 
examination to determine the severity of 
his present service-connected residuals 
of a nose fracture.  All clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner prior to examination, and 
the examiner must state in the 
examination report that the claims folder 
has been reviewed.  The examiner should 
report the percent of obstruction of each 
nasal passage, and specifically whether 
there is complete obstruction of one side 
or 50 percent obstruction on both sides.  
The examiner should also provide an 
opinion as to whether the veteran's 
service-connected residuals of a nose 
fracture results in frequent periods of 
hospitalization and/or produces marked 
interference with employability.  

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for residuals of a nose fracture 
above the 10 percent assigned for the 
period from November 9, 1993 through 
April 2, 1995, and above the zero percent 
currently assigned for that disorder.  As 
part of this determination for the period 
from November 9, 1993 through April 2, 
1995, the RO must consider whether the 
increased rating claim should be referred 
to the Director, Compensation and 
Pension, for extraschedular 
consideration.  If the RO determines that 
no such referral is called for in this 
case, then in the Supplemental Statement 
of the Case, as required, infra, the RO 
must discuss why the referral for 
extraschedular consideration was not 
required.  In the discussion, the RO must 
cite 38 C.F.R. § 3.321 (b).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



